Name: 97/736/EC: Commission Decision of 14 October 1997 concerning the importation of live animals, fresh meat and meat products from the Federal Republic of Yugoslavia and Greenland and amending Council Decision 79/542/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  America;  trade;  animal product;  political geography;  health
 Date Published: 1997-10-29

 29.10.1997 EN Official Journal of the European Communities L 295/37 COMMISSION DECISION of 14 October 1997 concerning the importation of live animals, fresh meat and meat products from the Federal Republic of Yugoslavia and Greenland and amending Council Decision 79/542/EEC (Text with EEA relevance) (97/736/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 96/91/EC (2), and in particular Article 3 thereof, Whereas Council Decision 79/542/EEC (3), as last amended by Commission Decision 97/160/EC (4), draws up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products; Whereas, following a Community veterinary mission, it appears that the Federal Republic of Yugoslavia is covered by sufficiently well-structured and organized veterinary services; whereas a residue plan has been submitted and agreed by Member States; Whereas vaccination against classical swine fever is carried out in the Federal Republic of Yugoslavia; whereas classical swine fever breaks out from time to time; whereas therefore imports of swine from that country should not be authorized; Whereas the Federal Republic of Yugoslavia should be added to the list of third countries from which Member States authorize imports of bovine animals, equidae, sheep and goats, fresh meat and meat products; Whereas Greenland should be added to the list of third countries from which Member States authorize imports of sheep and goats; Whereas Decision 79/542/EEC should be amended accordingly; Whereas the specific animal health conditions and veterinary certification for importation of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products will be laid down in other decisions according to the animal health situation of the third country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize imports from the Federal Republic of Yugoslavia of: (a) live animals, except swine; (b) fresh meat from the bovine, ovine, caprine and porcine species and solipeds; and (c) meat products. 2. Member States shall authorize imports from Greenland of animals of the ovine and caprine species. 3. The imports mentioned in paragraphs 1 and 2 shall fulfil the relevant animal and animal health requirements. Article 2 Part I of the Annex to Decision 79/542/EEC is amended as follows: 1) The following line is inserted in accordance with the alphabetic order of the ISO code: FY Federal Republic of Yugoslavia x x x x x x x x o x (1) XR 2) The line GL Greenland x x o x x x o o o x (1) XR is replaced by: GL Greenland x x o x x x o x o x (1) XR . Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 1997. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 302, 31. 12. 1972, p. 28. (2) OJ L 13, 16. 1. 1997, p. 26. (3) OJ L 146, 14. 6. 1979, p. 15. (4) OJ L 62, 4. 3. 1997, p. 39.